Judgment unanimously reversed on the law and facts :and. a new trial granted. Memorandum: The defendant was found guilty of two counts of forgery, second degree, and one count of petit larceny, following •a.jury trial. He appeals from the judgment of conviction. The defendant was *623accused of having forged and uttered a cheek in the amount of $10 by indorsing “Reliable Snow Plowing Co.” (the payee) on the back thereof and. upon the request of an employee of Wegman’s Supermarket (who cashed the check) for an individual signature added the name “J. Van Luven” above the name of the payee. Payment on the check was stopped by the maker. It would appear that the theory of the People was that the indorsement of “J. Van Luven” constituted the forgery. This is not clear from the indictment and certainly was not made clear by the court in its submission of the case to the jury. Testimony of a police officer as to conversations not in the presence of the defendant with one Die Joia the alleged owner of “Reliable” was received over objection. The essence of this proof was that Die Joia had neither signed the cheek nor authorized anyone else to do so. The apparent purpose was to show the defendant lacked authority to indorse for “Reliable” and that this showed the defendant’s intent to defraud. This testimony was pure hearsay and it was error to receive it on any theory. In addition other proof was allowed or offered for the purpose of showing that “Reliable” was not at all what its name indicated but rather a shady operation whose purpose was to fleece the public. Indeed the opening and closing statements of the District Attorney make this abundantly clear. Again this was for the apparent purpose of. imputing intent to defraud to the defendant. This too was error. In our view the fact that “ Reliable ” was unreliable could not establish that the defendant indorsed this check with intent to defraud. (Appeal from judgment of Monroe County Court convicting defendant of forgery, second degree.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veeehio, JJ.